DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN202021027589, filed on 29 June 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 January 2021 and 26 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 8 and 12 are objected to because of the following informalities: missing punctuation indicating the end of the claim (see MPEP § 608.01(m)).  Appropriate correction is required.
Claims 1-11 are objected to because of the following informalities: reciting reference characters in the body of the claims. While the presence or absence of such reference characters generally does not affect the scope of a claim, the inclusion of reference characters may introduce confusion (see MPEP § 608.01(m)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the claims recite wherein “W is the biological tissue.” While the instant specification provides support for wherein “W is the biological tissue,” the instant specification does not reasonably convey what is meant by “W” term in the formulation because the term is not explicitly defined (see ¶ [0086] & [0119]). However, in ¶ [0087] of the instant specification there it is recited that” the effective width gets multiplied by the dielectric constant of the material or the biological tissue that they pass through.” The instant specification goes on to explain an example of the calculation of equation 6 in which the “depth” of bone, muscle tissue, and heart wall is illustrated. It is still not clear whether “W” refers to an effective width or depth; however, for the purposes of examination, the limitation will be interpreted as wherein “W is a depth of the biological tissue.”
Furthermore, while the instant specification provides support for the “floor” term, the instant specification does not reasonably convey what is meant by the “floor” term in the formulation because the term is not explicitly defined (see ¶ [0086]). However, in ¶ [0087] of the instant specification there is recited an example which calculates the heart wall range bin but ignores the “floor” term when “21 bins” is determined. For the purposes of examination, the limitation will be interpreted as not including the “floor” term because it appears that is not required for the bin calculation according to the instant specification as discussed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claims recite wherein “W is the biological tissue”; however, it is unclear as to what is meant by “W” term in line 7 of the formulation because the term is not explicitly defined. For the purposes of examination, the limitation will be interpreted as wherein “W is a depth of the biological tissue” which is in congruence with ¶ [0087] of the instant specification. 
Furthermore, it is unclear as to what is meant by “floor” term in line 11 of the formulation because the term is not explicitly defined. For the purposes of examination, the limitation will be interpreted as not including the “floor” term because it appears that is not required for the bin calculation according to the instant specification as discussed above.

Applicant is invited to reach out to the Office to discuss the rejection under 35 U.S.C. 112(a) & 35 U.S.C. 112(b) and avenues to obviate said rejections.
 
Allowable Subject Matter
Claims 1-7, 9-11, and 13-15 are  allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In particular, Applicant must address the claim objections and rejections under 35 U.S.C. 112(a) & 35 U.S.C. 112(b).

The following is a statement of reasons for the indication of allowable subject matter:  the claims distinguish over the prior art of record as discussed below.
More specifically, the cited prior art fails to teach alone or in combination determination of cardiopulmonary signals for multi-persons to:
 identify a girth for each person, wherein the girth comprises an entry point and an exit point which are both indicative of a body type (see ¶ [0085]-[0086], [0107]-[0108] of the instant specification for a description of how the girth is identified, i.e. identifying first and second peaks of mean matrix as the entry and exit points, respectively); and 
determining a heart wall distance, wherein the heart wall distance is indicative of a distance between an identified person's chest wall and each of the identified person's heart wall (see ¶ [0117]-[0119] of the instant specification for a description of how the heart wall distance D is determined, i.e. based on a depth and dielectric constant of the tissue along with a heart wall range bin).

For example, Al-Alusi (US PGPUB 20150223733) teaches of a radar (UWB; see ¶ [0177]) sensing system (11) for measuring a distance to one or more targets such as the heart or lungs (see Al-Alusi ¶ [0046]) and extraction of vital signals from the radar signals to track breathing and/or heart rate (see Al-Alusi ¶ [0247]). In particular, Al-Alusi teaches that the target location can include “the front of the chest, the rib cage, another structure around the heart, the heart, and/or another location that moves due to cardiac cycles of the target” (see Al-Alusi ¶ [0063]). While Al-Alusi does teach of determining a distance from the radar sensor to the chest and to the heart, Al-Alusi does not teach of identifying a distance between the chest and the heart, i.e. Al-Alusi does not reasonably teach of identifying a heart wall distance.
Osterweil (US7567200) also teaches of a Doppler radar (UWB; see Osterweil col. 3, lines 8-15) based system for fall detection (see Osterweil Abstract & col. 3, lines 16-24). In particular,  Osterweil teaches of “determin[ing] a distance to the rhythmically moving body segment,” wherein “the moving body segment is at least one of a lung, a heart, and a chest,” (see Osterweil Claims 1-2). Similarly to Al-Alusi, Osterweil teaches of determining a distance from the radar antenna to the chest and the heart, but does not teach of identifying a distance between the heart and chest, i.e. heart wall distance.
Vass et all (US PGPUB 20050096523) teaches of a cardiac imaging system for planning an interventional biventricular pacing procedure (see Vass et al. Abstract) based on CT imaging (see Vass et al. ¶ [0023]). In particular, Vass et al. teaches of “Configurations of the present invention can advantageously be used in planning to view distances from chest wall to heart surface, to identify locations for incision, and to facilitate surgical planning by viewing anatomical structures and their orientation in a patient before surgery,” (see Vass et al. ¶ [0014]). However, since Vass et al. does not teach of radar based vital signs monitor, one of ordinary skill in the art would not motivated to rely on Vass et al. to solve the problems of the instant invention because the instant claims and Vass et al. are not analogous.
Rahko (“Evaluation of the Skin-To-Heart Distance in the Standing Adult by Two-Dimensional Echocardiography,” Journal of the American Society of Echocardiography, Volume 21, Issue 6, June 2008, Pages 761-764) teaches measuring skin-to-heart distance, i.e. chest to heart wall, using ultrasound (see Rahko Abstract) to identify whether electromuscular incapacitating device (EMD), e.g. taser darts, pose a ventricular fibrillation risk. However, Rahko does not teach of radar based measurements and does not teach of vital sign monitoring. Thus, Rahko is not reasonably analogous to the instant claims.
Naoki et al. (JP 2009-34399 A) is relevant prior art because Naoki et al. teaches of a FMCW (frequency modulation continuous wave) method or a pulse radar method  for measuring the abdominal circumference (see Naoki et al. pg. 5, ¶ 2-3). 
Ahmad et al. (US PGPUB 20180279884) is relevant prior art because Ahmad et al. teaches of a radar based (mm-wave) based vital sign monitoring of multiple objects (see Ahmad et al. ¶ [0004]). In particular, Ahmad et al. teaches of signal extraction based on fast Fourier transform (FFT) and range-bins (see Ahmad et al. ¶ [0033], [0035], [0041]-[0042]).
In conclusion, alone none of the abovementioned references teaches of all of the limitations of the instant claims. Furthermore, any combination would amount to impermissible hindsight to reconstruct the claim. For at least these reasons, the instant claims distinguish over the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/               Examiner, Art Unit 3793
                                                                                                                                                                                         /JOEL LAMPRECHT/Primary Examiner, Art Unit 3793